Citation Nr: 0717157	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-11 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
St. Louis, Missouri, VA Regional Office (RO).  

This case has been advanced on the Board's docket.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability is attributable to 
service.  

2.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  Further discussion of these duties to notify 
and assist, however, is not necessary because the Board's 
decision is fully favorable.  The Board notes that additional 
evidence was submitted to the Board in April 2005 and the 
veteran did not waive initial AOJ consideration of the 
evidence.  As noted, any defect in this case is harmless as 
the claims are herein granted.  

In order to establish service connection, the evidence must 
establish current disability related by competent evidence to 
service.  Initially, the Board notes that the threshold for 
normal hearing is from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

In reviewing the evidence in this case, the Board initially 
notes that the service records reflect that the veteran 
served as a gunner's mate during service, and thus, the Board 
accepts that he was exposed to noise during service.  While 
hearing was noted to be normal on whispered voice testing at 
separation in January 1946 and there is no in-service 
diagnosis of tinnitus, it was noted on VA examination in July 
2004 that the veteran reported having seen the pharmacy mate 
on board ship in 1944 with complaints of ringing in his ears, 
and also recalled seeking attention for related complaints 
post service at least as early as the 1980s.  The veteran is 
competent to report his symptoms.  In addition, the evidence 
of record establishes that he currently has tinnitus, and 
that he has a bilateral hearing loss disability.  Therefore, 
the provisions of § 3.385 are currently met.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  The July 2004 VA 
examination report reflects right ear moderate to severe 
sensorineural hearing loss and left ear severe to profound 
mixed hearing loss, as well as intermittent tinnitus.  
Furthermore, treatment records, to include a May 2004 VA 
treatment record, and a June 2004 private record of 
treatment, reference in-service noise exposure in association 
with bilateral hearing loss disability and tinnitus.  
Significantly, in April 2005, the veteran's private examiner 
stated that the noise associated with gunfire and/or the 
explosion of shells in service could have caused the 
veteran's hearing loss and tinnitus.  When that examiner 
determined that hearing loss disability and tinnitus was 
consistent with the in-service noise exposure and identified 
only in-service noise exposure, a medical nexus was 
established.  The Board notes that the July 2004 VA 
examination report specifically notes no post-service noise 
exposure other than that from a riding mower, and that he 
worked in sales.  As to the July 2004 VA examiner's opinion 
that, "[i]t is less likely as not" that hearing loss and 
tinnitus are a result of acoustic trauma in service, the 
Board notes that such is not a model of clarity.  To the 
extent that it raises doubt as to whether a bilateral hearing 
loss disability and tinnitus are related to service, such 
doubt is being resolved in favor of the veteran.  It is true 
that the April 2005 opinion was couched in terms of 
"possibility."  The contingency, however, referred to the 
inservice acoustic trauma (a fact resolved in the veteran's 
favor), not the link between the noise exposure and the 
resulting disabilities.

In sum, the veteran has a bilateral hearing loss disability 
and tinnitus that is due to in-service disease or injury.  
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Consequently, 
the appeal is granted.


ORDER

Service connection for a bilateral hearing loss disability is 
granted.  

Service connection for tinnitus is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


